United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                  April 9, 2003

                                                        Charles R. Fulbruge III
                                                                Clerk
                        No. No. 02-41118
                         Summary Calendar


               In The Matter of:   TERRY DON RADER,

                                                               Debtor


                         TERRY DON RADER

                                                           Appellant
                              VERSUS


                GARY WEBER; WEBER INVESTMENT CORP,

                                                          Appellees.




           Appeal from the United States District Court
             For the Eastern District of Texas, Tyler
                        USDC No. 01-CV-380




Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.        For

the reasons stated by the district court in its memorandum opinion

and order filed on July 18, 2002, we affirm the final judgment of

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the district court entered on even date therewith which affirms an

order of the United States Bankruptcy Court entered on July 18,

2001, which rendered judgment in favor of Weber that a $2.4 million

debt owed by Rader to Weber was nondischargeable under 11 U.S.C.

§ 523 (a)(4) and (13).

AFFIRMED.




G:\OPIN-SC\02-41118.opn.wpd     2